                      Case 1:20-cr-00278-TNM Document 29 Filed 07/15/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cr-00278-TNM
                         Keith Berman                          )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         United States of America                                                                                      .


Date:          07/13/2021                                                                 s/ Vijay Shanker
                                                                                         Attorney’s signature


                                                                          Vijay Shanker / DC Bar 468857 / DDC 259146
                                                                                     Printed name and bar number
                                                                                United States Department of Justice
                                                                                         Criminal Division
                                                                                    950 Pennsylvania Ave., NW
                                                                                      Washington, DC 20530
                                                                                               Address

                                                                                     vijay.shanker@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 353-0268
                                                                                          Telephone number

                                                                                          (202) 305-2121
                                                                                             FAX number
